Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16  of U.S. Patent No. 11218254. Although the claims at issue are not identical, they are not patentably distinct from each other because: Claim 1 of the instant application merely broaden the scope of claim 1 of the patent. Similar reasoning applies to instant claims 2-16 with respect to corresponding patent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, 9, 13 are rejected under 35 U.S.C. 102 as being anticipated by Yang et al. (US 2014/0192688 hereafter Yang). 

For claims 1, 5, 9, 13, Yang discloses transmitting hybrid automatic repeat request acknowledgement (HARQ-ACK) information (abstract) by a user equipment (UE) (120 Figure 18) and a base station (110 Figure 18) in a wireless communication system (Figure 18), comprising:
	receiving (by UE) higher layer signaling; (higher-layer control messages delivered by PDCCH [0055])
	 determining whether the higher layer signaling (PDCCH) includes  information ([0095] DL DAI Figure 8) indicating that HARQ-ACK spatial bundling is applied ([0091] UE recognize successful received PDCCH based on DL DAI. Bundling procedure based on UL DAI in response to DL DAI [0095-0096])
	determining at least one HARQ-ACK information bit (e.g. DL DAI to determine missed PDCCH Figure 8 [0094]) corresponding to downlink data received in at least one cell (e.g. CC1 [0174]), based on the higher layer signaling (PDCCH carrying DL DAI [0095] Figure 8), 
	and transmitting HARQ-ACK information (e.g. bundled ACK/NACK) corresponding to the determined at least one HARQ-ACK information bit (DL-DAI [0094]), 
	wherein a total number (e.g. UL DAI or W [0097])   of the at least one HARQ-ACK information bit is determined based on a total number of the at least one cell (e.g. PDCCH or the PCell [0039] total number of SPS release PDCCH and DL PDCCHs detected [0096]),
	wherein the information (DL DAI from BS Figure 8, DAI=1, 2, 3) indicating to apply  HARQ-ACK spatial bundling comprises at least one of information (DL DAI to determine missed PDCCH Figure 8 [0094]) indicating that HARQ-ACK spatial bundling is applied to HARQ-ACK information to be transmitted on a physical uplink control channel (PUCCH)    (ACK/NACK for bundling on PUCCH resources [0087-0088]) and information indicating that HARQ-ACK spatial bundling is applied to HARQ-ACK information to be transmitted on a physical uplink shared channel (PUSCH) ([0133] UL DAI transmitted thru PUSCH).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 3-4, 7-8, 11-12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Lee et al. (US 2013/0195066 hereafter Lee). 
For claims 3-4, 7-8, 11-12, 15-16, Yang does not explicitly disclose more than one cell.
For claims 3, 7, 11, 15, Lee disclose a total number  of the at least one HARQ-ACK information bit is determined based on a total number of the at least one cell (Figure 35, 36 e.g. 2 indications for PCell,  3 indications for Scell#2 Figure 35). 

For claims 4, 8, 12, 16, Lee discloses  if the HARQ-ACK spatial bundling is applied ([0321-0323] bundling), determine a first number of HARQ-ACK information bits corresponding to downlink data received in at least one cell (Figure 35), and if the HARQ-ACK spatial bundling is not applied ([0034] bundling not applied on PCell), determine a second number of HARQ-ACK information bits corresponding to downlink data received in at least one cell (DAI on PCell Figure 36).
For claims 3-4, 7-8, 11-12, 15-16, it would have been obvious to one of ordinary skill in the art before the effective filing date to adopt Lee’s teachings for an UE to transmit acknowledgment to multiple cells in carrier aggregation [abstract].  

Allowable Subject Matter
Claims 2, 6, 10, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the double patenting rejection is addressed.
The following is a statement of reasons for the indication of allowable subject matter:  
Subject matter of claims 2, 6, 10, 14,  is similar if not identical to claims of parent  US Patent 11218254 and are allowable for the same reasons.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415